internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-114291-00 date date distributing controlled business a b c d e date f this letter responds to your date request for rulings on certain federal_income_tax consequences of the partially completed transaction described below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts distributing conducts business a b and c together own percent of the distributing stock and d and e together own the remaining percent serious disputes have arisen between b and c on the one hand and d and e on the other that are having an adverse effect on the day-to-day operation of plr-114291-00 distributing to eliminate these disputes the parties have partially completed the following transaction i on date f distributing transferred certain business a assets to newly formed controlled in exchange for controlled stock and the assumption by controlled of related liabilities the contribution ii distributing will distribute the controlled stock to b and c in exchange for all of their distributing stock the distribution representations the taxpayer has made the following representations concerning the contribution and distribution a the fair_market_value of the controlled stock and other consideration received by each of b and c will approximately equal the fair_market_value of the distributing stock surrendered by each in the exchange b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder c the five years of financial information submitted on behalf of distributing represents its present operations and there have been no substantial operational changes since the date of the last financial statement submitted d following the distribution distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing before the distribution e the distribution is being carried out to end the shareholder disputes the distribution is motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by the distributing shareholders to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 plr-114291-00 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets transferred by distributing in the contribution will in each instance equal or exceed the liabilities assumed as determined under sec_357 by controlled j the liabilities assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the transferred assets k the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m no intercorporate debt will exist between distributing and controlled at the time of or after the distribution n payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at the parties bargaining at arm’s length o no two parties to the transaction are investment companies as defined in sec_368 and iv p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of either distributing or controlled stock q distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 rulings plr-114291-00 based solely on the information submitted and representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of b or c on the distribution sec_355 the basis of controlled stock in the hands of b and c will in each case equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of controlled stock received by b and c will include the holding_period of the distributing stock surrendered in the exchange provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 caveats and procedural statements no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-114291-00 each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
